OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                       P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

               ©FFiCllAL BUSINESS                              ^X
                                                                                    A-J.lUJ-.J-L.jajp

               STATE OF TEXAS/ "-                            2l v*6.' ^g&grjg^Mj&y^z
                                                                              PITNEY BOWES

               PENALTY FOR , .                                                                 ^S
                                                             02 1R
    4/6/2015   PRSVATE USE 1' >h                             0002003152       APR 16 2015

    TURNER, JAMES DANIEL Tr.Ct. fto. W8M8^V(C'j£D FROM ^Wr^tV-I 0X
    On this day, the application for J f 07 Writ of Habeas Corpus has been received
    and presented to the Court.            - r I. '
                                             ' '                         Abel Acosta, Clerk

                                JAMES DANIEL TURNER
\
                                                     '- TDC # 488478
^
                                                                              UTF